Case 1:17-cr-20701-MGC Document 172 Entered on FLSD Docket 11/01/2018 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 17-20701-CR-GRAHAM

  UNITED STATES OF AMERICA

  v.

  LEONARDO MIGUEL GARCIA MORALES,

        Defendant.
  ____________________________________/

                      UNITED STATES NOTICE OF PRODUCTION OF
                          ADVANCE JENCKS ACT MATERIALS

          The United States of America hereby files notice of its production to defendant Leonardo

  Miguel Garcia Morales dated November 1, 2018. Prior to this filing the items addressed below

  were electronically transmitted to counsel for defendant Morales.

       1. Advance Jencks Act Production, FBI Report, October 29, 2018.

       2. Advance Jencks Act Production, Florida Department of Corrections Report, March 4,

          2014.

       3. Advance Jencks Act Production, Miramar Police Report 1, March 4, 2014.

       4. Advance Jencks Act Production, Miramar Police Report 2, March 4, 2014.

                                                      Respectfully submitted,

                                                      ARIANA FAJARDO ORSHAN
                                                      UNITED STATES ATTORNEY

                                                By:     /s/ Ignacio J. Vázquez, Jr.
                                                      Ignacio J. Vázquez, Jr.
                                                      Assistant United States Attorney
                                                      Florida Bar No. 16275
                                                      99 Northeast 4th Street
                                                      Miami, Florida 33132-2111
                                                      Tel: (305) 961-9318
                                                      Fax: (305) 530-7976

                                                 1
Case 1:17-cr-20701-MGC Document 172 Entered on FLSD Docket 11/01/2018 Page 2 of 2




                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed through

  CM/ECF and any attachments are being sent via mail this 1st day of November, 2018 on all counsel

  of record or pro se parties.



                                                      /s/Ignacio J. Vázquez, Jr.
                                                     Assistant United States Attorney




                                                 2
